  Case 1:20-cv-00076-LPS Document 5 Filed 01/22/20 Page 1 of 2 PageID #: 45



                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

EXIDE TECHNOLOGIES,LLC,
                                                             Bankruptcy Case No. 13-11482(MFW)
                                                             BAP No. 20-01
                                 Reorganized Debtor.


EXIDE TECHNOLOGIES,LLC,
                                                             Civil Action No. 20-cv-76(LPS)
                                 Appellant,

                 V.



ANDREW R. VARA,Acting United States Trustee
for Region 3,

                                 Appellee.


                       MOTION AND ORDER FOR ADMISSION PRO HAC VICE


                 Pursuant to Local Rule 83.5 and the attached certification, counsel moves the
admission pro hac vice of Allen J. Guon of Fox Rothschild LLP to represent Exide
Technologies, LLC in the above-captioned action.

Dated: January 22,2020                 /s/James E. O’Neill
                                       James E. O’Neill(Bar No. 4042)
                                       Pachulski Stang Ziehl & Jones LLP
                                       919 N. Market Street, 17th Floor
                                       P.O. Box 8705
                                       Wilmington, DE 19899-8705 (Courier 19801)
                                       Telephone: (302)652-4100
                                       Facsimile: (302)652-4400
                                       Email: joneill@pszjlaw.com

                                  ORDER GRANTING MOTION


                 IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is
granted.

Dated: January        ,2020
                                        United States District Judge




DOCS DE:227206.1 25016/001
  Case 1:20-cv-00076-LPS Document 5 Filed 01/22/20 Page 2 of 2 PageID #: 46



           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE


                Pursuant to Local Rule 83.5,1 certify that I am eligible for admission to this
Court, am admitted, practicing and in good standing as a member of the Bar of the State of
Illinois and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for
any alleged misconduct which occurs in the preparation or course of this action. I also certify
that I am generally familiar with this Court’s Local Rules and with Standing Order for District
Court Fund effective 9/1/16. I further certify that the amuial fee of $25.00 has been paid to the
Clerk of Court for District Court.


Dated: January 22, 2020               /s/Allen J. Guon
                                      Allen J. Guon
                                      Fox Rothschild LLP
                                      321 N. Clark Street, Suite 1600
                                      Chicago, IL 60654
                                      Telephone: (312) 517-9200
                                      Facsimile: (312) 517-9201
                                      Email: aguon@foxrothschild.com




DOCS DE:227206.1 25016/001                       2
